IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2201 Disciplinary Docket No. 3
                Petitioner      :
                                :           Nos. 119 & 171 DB 2014
           v.                   :
                                :           Attorney Registration No. 25035
EDWIN L. LONDON                 :
                Respondent      :           (Philadelphia)


                                     ORDER


PER CURIAM:


      AND NOW, this 22nd day of October, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board, Respondent Edwin L. London is disbarred

from the Bar of this Commonwealth, and he shall comply with all the provisions of

Pa.R.D.E. 217.

      Respondent’s Petition for Waiver of Costs in Disciplinary Action in Accordance

with Pa.R.D.E. 208(g) is denied, and he shall pay costs to the Disciplinary Board. See

Pa.R.D.E. 208(g).